 JURISEARCH, INC.Jurisearch, Inc. and Steven M. McCarthy. Case 20-CA- 14460July 11, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 15, 1980, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. The General Coun-sel filed a motion to strike Respondent's exceptionsand brief' and also filed copies of the GeneralCounsel's brief to the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Jurisearch,Inc., San Francisco, California, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.I The General Counsel moved to strike Respondent's exceptions andbrief on the grounds that they did not meet the specificity requirementsof Sec 102.46(b) of the National Labor Relations Board Rules and Regu-lations, Series 8, as amended, and were not timely served on the partiesIn our view, the motion is lacking in merit. Accordingly, the GeneralCounsel's motion to strike is denied. United Cement Company, a WhollyOwned Subsidiary of Texas Industries. Inc., 209 NLRB 1137 (1974).DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case was held November 20 1979,' and isbased on an unfair labor practice charge filed on March14, 1979, by Steven M. McCarthy. A complaint wasissued July 27, 1979, on behalf of the General Counsel ofthe National Labor Relations Board, herein called theBoard, by the Regional Director for Region 20, allegingi On November 20, 1979. at the conclusion of Respondent's case thehearing was continued until December 5, 1979, at Respondent's request inorder to afford Respondent the opportunity to call Marc Resnick as awitness. However. prior to that date Respondent requested that the hear-ing be closed because of its Decisions not to present Resnick's testimonyAccordingly. by telegram dated December 3, 1979, I closed the hearing250 NLRB No. 91that Jurisearch, Inc., herein called Respondent, had en-gaged in unfair labor practice within the meaning of Sec-tion 8(a)(l) of the National Labor Relations Act, asamended, herein called the Act, by discharging McCar-thy for engaging in protected concerted activity. Re-spondent filed an answer denying the commission of thealleged unfair labor practice.2Upon the entire record,3from my observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs, I make the following:FINDINGS OF FACTI. THE QUESTIONS PRESENTEDThe essential questions presented for decision arewhether the Charging Party, Steven McCarthy, workedfor Respondent as an independent contractor or employ-ee and, if he were an employee, whether he engaged inactivity protected by Section 7 of the Act and was dis-charged for this.II. THE ALLEGED UNFAIR LABOR PRACTICESA. McCarthy's StatusI. The evidenceRespondent is in the business of providing legal re-search for lawyers. It maintains an office in San Francis-co, California, where during the material herein it em-ployed between 20 to 25 researchers of whom 4 or 5were employed full time and the remainder part time.McCarthy was one of the part-time workers. The workof the researchers was coordinated by Research Coordi-nator Barbara Weiner who was subordinate to ResearchDirector Marc Resnick. Respondent also employed twoeditors: Ellen Matthews full time and Scott Pryor parttime.The full-time researchers sign a contract of employ-ment. They are paid a salary from which Respondentmakes the usual tax and social security deductions andare required to work 35 hours a week. They must acceptall assignments. Although they spend most of their work-ing time away from Respondent's office they are re-quired to report their whereabouts to Respondent peri-odically by phone and at times are required to work atspecific libraries so Respondent will know where tolocate them in case of a business emergency. In additionto their research duties the full-time researchers are re-quired to do other work. The full-time researchers priorto being employed by Respondent on a full-time basishad worked for Respondent part time and when theirwork proved to be satisfactory were offered full-time po-sitions which they accepted.In contrast to the full-time researchers the part-timersdo not sign an employment contract, nor are the usualpayroll deductions taken from their pay, and they are not2 In its answer Respondent admits it is an employer engaged in com-merce within the meaning or Sec. 2(6) and (7) of the Act and meets theBoard's applicable discretionary jurisdictional standard3 The joint motion filed by Respondent and the General Counsel tocorrect the transcript is hereby granted571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequired to work a minimum of hours. They are assignedto work on a particular project for which they are allot-ted a certain number of hours to complete and are paidby the hour for their work. They are not obliged toaccept every assignment and, as McCarthy did on oneoccasion, may reject assignments.Like the full-time researchers the part-timers make nofinancial outlay for tools or equipment inasmuch as theyuse the legal materials found in the several law librarieslocated in San Francisco and vicinity. The only time thepart-time researchers spend at Respondent's office is topick up and deliver their assignments and to check Re-spondent's files to see if they contain old research memoswhich would assist them in their current assignment. Thepart-timers are not required to keep Respondent in-formed of their whereabouts nor are they required toperform tasks other than their research projects and,unlike the full-time researchers, do not have access to thecomputerized research service leased by Respondent. Inaddition to their hourly rate of pay the part-time re-searchers are reimbursed by Respondent for expenses in-curred in completing a project; i.e., xeroxing, phoningclients. They receive no fringe benefits such as medicalinsurance, vacations, etc.; however, the record does notreveal whether the full-time researchers receive anyfringe benefits.The brochure which Respondent distributes to pros-pective customers makes no distinction between Re-spondent's part-time and full-time researchers and de-scribes Respondent's researchers and the methodologyused by Respondent in its research in these terms:You submit a research project to us and establishdirection and cost guidelines. At that time one ofour research directors will confer with you andassign your project to an appropriate research team....Researchers are trained to identify key checkpoints on each project. The status of the project isreviewed with a supervising editor before a call toyou is made. A research director will thoroughlyreview your project as it nears completion. Thus,every case you submit to JURISEARCH gets the bene-fit of at least three legal minds using their specialexpertise.SECOND, OUR STAFF. Research attorneys arechosen by JURISEARCH to ensure high standards oflegal research excellence. Careful consideration isgiven to the practical experience and educationalcredentials of each applicant.... This refinedJURISEARCHER election process produces teams ofresearch attorneys wholly dedicated to your case.The current JURISEARCH research staff, chosenfrom over 1,000 applicants ....The Charging Party, Steven McCarthy, during thetime material herein, was a recent law school graduatenot yet admitted to the bar. In September 1978 in re-sponse to Respondent's classified newspaper advertise-ment for a legal researcher he submitted his resume andan interview was arranged with Respondent's researchdirector, Marc Resnick. Resnick described the job, ex-plained that the rate of pay was $6 an hour, reviewedMcCarthy's resume, and asked him which areas of thelaw he felt most comfortable researching. When McCar-thy indicated he expected full-time work Resnick statedthat because the business was a new one he could notinitially guarantee McCarthy 40 hours a week but that astime went on McCarthy would approach 40 hours aweek. Thereafter Respondent notified McCarthy he hadbeen given the job. McCarthy then quit his job with theCalifornia Continuing Education of the Bar.On September 5, 1978, McCarthy reported for work.Respondent's research coordinator, Barbara Weiner, as-signed him his first research project. She explained tohim the procedures which were to be followed. She alsogave him several pieces of written material: A 21-pagedocument entitled "Basic Legal Research Techniques;" a6-page "Researcher's Guide;" a sample research memo-randum; a "Jurisearch Citation Form"; a form on whichhe was to list all of his research sources when he re-searched a project; a topical index of legal subjectskeyed to Respondent's files which Weiner told him touse whenever he received an assignment in order to de-termine if Respondent's files contained a research memo-randum which would be of assistance to him in research-ing his assignment; a "Researcher Sheet."The 6-page "Researcher's Guide" reads as follows:1. Most of your work at JURISEARCH will involvewriting one of the following:A. OBJECTIVE MEMORANDUM: This is the easi-est form of research because it sets forth bothsides of the applicable law. It should contain foursections entitled Facts, Issues, Discussion, andConclusion (preferably) or Summary (occasional-ly). Its purpose is to generally inform the attor-ney what the state of the law is in an objectivesense, as and only as it relates to his specificquestions and issues.B. ADVOCACY MEMORANDUMS are usuallymore difficult to write at first because they setforth only one side of the law, the side that sup-ports your client's position. In this sense they areintellectually dishonest, but should be balanced inour legal advocacy system by the opponent'sbrief which will present his side of the questiononly. You are in the position of a debator as-signed to make the best possible argument foryour side only.Advocacy memorandums consist of Facts,Issues, Argument, and Conclusion.C. TRIAL BRIEFS are briefs for use in trialcourt. The requesting attorney may or may notintend to file it. Trial briefs are essentially identi-cal to advocacy memos but include an additionalcategory, Synopsis of Argument, which is placedat the beginning of the brief and states the argu-ment in outline form and should be prepared withboth the caption of the case and attorney's signa-ture so that the attorney can directly submit it tothe court if he so wishes. Typically it will consistof the issues set forth as positive statements in the572 JURISEARCH, INC.client's favor plus occasional subtopics in outlineform under the statements.D. APPELLATE BRIEFS must follow the re-quirements for briefs set forth in the appropriatecourt rules. You must check these rules becausethey will set forth the required form and, usually,the form for cites. It is best to xerox the courtrules in question and turn them in with the briefso the editors and typists can make sure they alsofollow this form.2. Please keep in mind the purpose of whateveryou are writing. Somebody is going to act on yourresearch. With an objective memo the requesting at-torney probably wants to make a decision on thebasis of your research so you should come to a con-clusion rather than merely stating generalities orprinciples of law.With an advocacy memo or a brief the requestingattorney wants to argue his case from your researchso you should advocate only his side of the question.However you may need to develop defenses to thelikely legal attacks your position is most subject to.Advocacy memos may contain a brief "notes to at-torney" section warning or giving notice to the at-torney of a strong or stronger case which may bepossible for the other side to make. In general thebody of the memo should not mention anythingcontrary to his client's position. Do be argumenta-tive.3. IssuEs are set forth as questions and underlinedin the "Issues" sections of advocacy and objectivememos. The issues should also be placed in the dis-cussion or argument as subject headings. In objec-tive memos the issues should be stated in the discus-sion as questions, but in advocacy memos the issuesshould be put as positive statements in the argu-ment. Thus, in an advocacy memo the issue asstated in the "Issues" heading could be "Is murderillegal?" In the "Argument this issue would be"Murder is illegal." In an objective memo the issuewould be stated in both the "Issues" and the "Dis-cussion" as "Is murder illegal?"Where there is only one issue, it need not be re-peated in the discussion or argument.4. CITATION FORMS may be gotten from the at-tached citation sheets. The editor will also set forthappropriate citations for state statutes for newstates.Both the official reporter and the regional report-er should be set forth where both exist except thatU.S. Supreme Court cases need only the U.S. cite(121 U.S. 722, for example). Some states no longerpublish official reporters so that the National Re-porter is the official reporter and the only cite thatcan be given, but remember to put in parenthesesthe state, the court and the year, e.g. (Mo. App.1950).All cites must have dartes. This includes cases, stat-utes, books, treatises, law review articles, C.J.S.,Am. Jur., and A.L.R. The appropriate date for mate-rials other than cases is the latest copyright datefrom the front of the volume.All federal statutes must be cites to US.C.A, orU.S.C. The only exception is the Internal RevenueCode. Internal Revenue cites should cite bothU.S.C.A. and the Internal Revenue Code.When in doubt use the citation forms.5. DON'T SAY:A. "it is submitted" or "Plaintiff submits"13. "etc.""Seems to," "indicate," "appears," or similarphrases should be used very sparingly, if at all."See ..." if what you're referring to is impor-tant enough to mention paraphrase, summarize orappend it to your research report, when in doubt,xerox.6. The strongest authority in state court is thehighest most recent case from that state's courts,then the most recent federal case from that state,then cases from out of state. (Excepting those areas,primarily federal or constitutional, where the U.S.Supreme Court has final say.)7. Am. Jur. and C.J.S. and A.L.R. quotes are ofmuch less utility-avoid them in general, and neveruse them exclusively if it can possibly be avoided.Sometimes they provide useful language, but firstpriority is citing cases.8. Some treatises have authoritative value. Exam-ples are the Restatements, Fletcher on Corporations,Appleman or Couch on Insurance, and Prosser onTorts. As with Am.Jur. and C.J.S., avoid exclusiveuse of them wherever possible.9. All cases should be Shepardized. Often She-pards is the best research tool because the Digestsfor many states, Wisconsin particularly, are notvery exhaustive. In this situation it may be neces-sary to find a digested case which is on point, She-pardize it, and look at the cases listed under the per-tinent headnote. These cases will be later and arelikely to include the best case which is the onewhich is latest in time and supports best the proposi-tion you are advancing.10. Both your peace of mind and the quality ofyour writing will be improved if you reason theproblem through as far as possible before startingresearch and outline your paper before writing it.Often you will be familiar enough with a subject towrite the outline before you write. The job is thengreatly simplified as it is only necessary to findcases that specifically support your outline andwrite it up.II1. If you are a new researcher or are unsure ofyour position, prepare a brief outline and then dis-cuss it with your editor.12. A cited case should nearly always includeeither a summary of facts and or a quote from thecase which fairly states its holding. Fondle the Facts.It is poor practice to merely state a principle andfollow it with a cite, but where several cases sup-port a proposition, it is appropriate to set fortheither the holding or a quote from the best case andthen say "also supporting the proposition are" andcite the others with or without brief discussion, em-573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDphasizing similar or dissimilar facts where appropri-ate.13. Usually the least tedious way to put a caseinto a memo or brief is to copy a page of it on thexerox machine, cut the pertinent section out on thepaper cutting machine at the library or with scis-sors, and tape the quote into the paper being writ-ten. This saves the time and boredom involved incopying quotes and ensures that they are quotedcorrectly. JURISEARCH will reimburse you for yourxerox costs if you list them on the white time slipyou turn in for the case. When in doubt, xerox.14. When it is necessary to research a subjectwith which you are unfamiliar, you should familiar-ize yourself with the area. Some good ways ofdoing this are:A. Skim the digest topics on the subject andthen read a scattering of the digest blurbs to seewhat issues have arisen and been litigated in thearea.B. Read the pertinent statutes of a good horn-book on the subject.C. Review the pertinent statutes in the jurisdic-tion in question.D. Skim the blurbs on the subject in Am.Jur.or C.J.S. or a pertinent Restatement.15. Always check the statutes before writing orcoming to any conclusion on the case law. Manyareas of the common law have now been codified.Good examples of this in Wisconsin are employ-ment contracts, franchise and dealership agree-ments, adverse possession, and duty of care inpublic places or places of employment (Safe PlaceAct).16. In general if you run short of hours within aclient's time limit, or if he requested a call after acertain number of hours, we would like you to per-sonally call the attorney. Before your first three orfour "attorney calls" call Marc at 257-6960 and dis-cuss what your approach to the attorney will beand what you want to say to him.We are interested in providing you and the attor-ney a chance to directly communicate with eachother. We are of course anxious to do as muchwork for the attorneys as possible, but we do notwant to produce work they won't or don't need.If for some reason you do not wish to call a par-ticular attorney or to discuss a particular problem,you do not have to do so, but please relate the situ-ation to your editor and to Marc.You may call from the editor's office or fromyour home and will be reimbursed for any suchcalls.17. It is critically important to JURISEARCH thatwhen you accept a project you complete it and turnit in to JURISEARCH on or before the date and timespecified. If you cannot guarantee this, you shouldnot accept the project. Once you accept the projectwe are relying on you. Uncompleted or late pro-jects are often of no value to us and can lose us val-uable clients. Obviously we cannot pay for uncom-pleted or late work.18. Our orientation is to have primary researcherscontact our clients directly. For the most part thissystem works well. However at times there areproblems keeping track of deadlines and due datechanges made by researchers. In some cases this hasresulted in our office staff having to rush and workunder pressure as late as 10:30 p.m. unnecessarilybecause we were not told of an extension which aresearcher had already obtained. Likewise we re-cently missed a deadline and had to make an emer-gency trip to the airport to get a memo out becauseof an error made in communicating a deadlinechange.For these and other reasons we have come upwith a "Researcher-Client Phone Contact Sheet."We believe this is the simplest and most reliable so-lution to our problem. We have tried to make it asquick and easy to complete as is possible. We mustask you to fill it out each time you contact a client.Directions:1) Be sure and enter the file number and yourname on the top line.2) If you are not changing any of the due datessimply skip the first boxed section. If you arechanging the due dates be sure that you have noti-fied the editor of the change and that s/he approvesof the time interval you have allowed betweenwhen you will turn the work into JURISEARCH andwhen this must be received by the client. Pleasenote-the project is not complete when you turn itin-it still requires processing, editing, possible revi-sions, typing and packaging, delivery to carrier,transit time and delivery. In general, for non-rushwork five days is a reasonable interval, if you arecalling about a time extension it may be a good ideato discuss this with the editor before you make thecall.3) If you are not changing the hours authorizedor requesting approval of an hourly estimate simplyskip the second boxed section. If you are makingchanges in the hours authorized section, keep inmind we want to do as much work for a client aswe can, but do not wish to produce anything whichhe will not find useful for dealing with his own spe-cific problems. If more time is needed, we wouldlike you to be aware of the following:I) The editor puts in approximately 10% addi-tional time to what you put into an average proj-ect. For instance, if an attorney presents us witha "10 hour" ceiling and you estimate that youwill need an extra 10 hours (after having alreadyworked 10 hours) do not ask for only 10 hours,ask for 12; the extra 2 hours are needed to coverthe 10% editing time the editor may be likely toput into a 20 hour project.2) Secondly, leave some margin. Do not askfor 5 hours if there is a possibility that 7 arereally needed. It is often helpful to use phraseolo-gy like "approximately" or "about" or give574 JURISEARCH, INCranges ("need 3-5 more hours"). It has been ourexperience that in spite of the fact that attorneysare budget conscious they are more interested inreceiving a quality product than in saving a fewdollars. If a final bill is for fewer hours than wereauthorized, this is not in any way harmful.19. Never donate time to an attorney! Althoughthis sounds like a rather obvious proposition, wehave had problems with researchers doing this.Your sole obligation is giving the attorney the bestjob that is possible within the time limitation he hasimposed. Remember your obligation will often belimited by the attorney's budget. No one can fairlyask a researcher to produce a 20 hour memo in 10hours.Don't donate your time. If all an attorney willauthorize is 10 hours, don't work longer, we can'tbill for it and thus can't pay you for it. We do notwant you to give your time away as it is valuable tous and to you.Weiner in her conversation with McCarthy emphasizedSection 19 of the guide which deals with the instructionthat the researcher should not donate his time and shouldnot work longer on a project than the time authorizedand would not be paid for working unauthorized hours.The 21-page manual entitled "Basic Legal ResearchTechniques," which is copyrighted by Respondent, in itsintroductory paragraph informed McCarthy: "Thismanual is designed to acquaint you with basic researchtechniques which you may or may not have learned inlaw school. The discussion is structured so as to describethe basic approach to a legal research problem. which,once earned, will no doubt be refined by each individualas his or her skill develops [emphasis supplied]." Themanual goes on to stress that thorough legal researchcannot be accomplished without using the West Systemand explains in detail why the West System is better thanother existing systems of research. The manual in effectmakes it plain that Respondent expects its researchers touse the West System as their primary research source. Indetail the manual shows how to research problems usingthe West System in conjunction with the use of "Trea-tises," A.L.R., "Legal Encyclopedia," the "Guide toLegal Periodicals," the Loose Leaf Services, and Case-books. It also explains in detail how the researchershould use the various digests which are a part of theWest System and, in connection with the use of the"Key Number" system, declares: "You MUST RUN THERELEVANT KEY NUMBERS THROUGH ALL VOI.UMES OFTHE GENERAL DIGEST and THROUGH THE ADVANCESHEETS OF THE REGIONAL REPORTER COVERING THE AP-PLICABLE JURISDICTION." On the question of statutes themanual states:A. ImportanceAnother one of those "it cannot be overempha-sized" elements of legal research is the necessity fora statutory search in virtually every problem youconfront. The fact that a court decision can beobliterated by a statute necessitates a watchful eyefor legislative responses to the judiciary. Therefore,at some point in the research process, attention mustbe given to the statutes of the state whose law gov-erns the attorney's problem.B. When to SearchIf you are working on a statute-prone problem,then your search should begin with the index to therelevant code. One thing is clear, searching for astatute should not be the last thing you do; if youadopt such a habit, you will find numerous timeswhen all case research is rendered virtually worth-less because of the passage of a statute nullifying ju-dicial doctrine.And then on the matter of Shepardizing, the manualstates: "Woe be unto the one who fails to ShepardizeALL cases cited in his or her memorandum." And onthis subject issues the further warning:You should not wait until your memorandum iswritten to Shepardize cases; the best method per-haps is to Shepardize all cases which will probablyappear in your memorandum at the same time, or,you may want to Shepardize a particularly relevantcase immediately upon finding it so that subsequentcases citing it may be read and studied.Continuing on this subject the manual instructs the re-searcher to also Shepardize legislation and law reviewarticles.In order to make sure that McCarthy followed thelegal research techniques set forth in Respondent's man-uals McCarthy was given a printed form on which hehad to list all of the "Digests," "Encyclopedias," "Legis-lation," "Treatises," "ALR," "Guide to Legal Periodi-cals," "Restatements," loose leaf services, "Words AndPhrases," and "Additional Sources" which he used in re-searching a project and to list each one of the cases citedin his memorandum which he Shepardized.The "Jurisearch Citation Form" issued to McCarthyrequires that the citations which are set out in detailtherein be used for all cases, reports, statutory material,and books referred to in his research memoranda andalso sets out rules for him to follow regarding citationorder, punctuation, introductory signals, capitalization,and other related matters.During the period he worked for Respondent, fromSeptember 5, 1978, until his termination approximately 3weeks later, McCarthy was assigned three separate as-signments: One on September 5; the second on Septem-ber 8; the third on September 18. He was paid for a totalof 36-1/2 hours plus various expenses.In connection with each of these assignments Weinergave McCarthy a "Researcher Sheet" which listed thenumber of hours McCarthy was authorized to work onthe assignment, the date he had to turn it in to Respond-ent, the specific question he was to research, and thename and phone number of the client. At the completionof each assignment McCarthy completed the remainderof this form by writing down the number of hours hehad worked to complete the assignment, broken down575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto the time he spent researching and writing, and item-ized his expenses. In addition to completing this formMcCarthy also completed the form which asked him tolist all of the research materials he used to research theproject and listed all of the cases he Shepardized.Each legal memorandum submitted by McCarthy was,as indicated in Respondent's sales brochure, reviewed byan editor. The editor's written comments concerningMcCarthy's first assignment were as follows:4The issues should all be phrased as issues, i.e."should --- or "whether-----",Etc. ....This memo really worries me. There is no indica-tion that the researcher checked out the Oregon re-vised statutes. These issues may be statutory. IfOregon statutes have not been checked, they mustbe researched before the memo can be sent to theattorney. If statutes have been checked, researchershould say so in memo. This is essential.The editor's written comments concerning McCarthy'ssecond assignment were as follows:Fact Statement should indicate (1) which party isour client and (2) what is the jurisdiction.This memo concerns me in that there is no indi-cation that possible statutes have been checked.Statutes should be consulted and a memo should in-dicate the effect of any statutes. If no relevant stat-utes memo should say so.The editor's written comments concerning McCarthy'sfinal assignment were as follows:1. Statement of facts confusing-needs expansion.2. Discussion of 2 types of implied contracts onp. I needs cites.3. p. 6-need parallel cite for Pa cite & date forF.2d cite, need date for law review cite.4. On p. 11, 12 you give 3 criteria for prevailingon an implied fact contract. What is your authority?5. Dates come at the end in cites.6. Sloppy cites-dates & parallel cite left off in p.16, p. 17 F.2d cite w/out circuit & date also p. 20On September 26, 1978, Respondent wrote all of its re-searchers a memo which in part stated:Recently we have been noticing a conspicuous ab-sence of a voluminousness which we feel to be anessential element of our research product. The bestway to increase the volume of memos which youprepare is to reproduce those portions of judicialopinions that bear directly on the points being re-searched. In that way our attorney-clients have thebenefit of judicial language and not merely the writ-er's analysis of the judicial language. Further, whileresearching a question for a California attorney youmay find a very relevant Arizona case. If that caseThese comments were shown to McCarthy and his memorandumwas returned whereupon McCarthy returned to the library and revisedthe memorandum in accordance with the editor's instructions.is not in some way set out, the California attorneymay never have access to the case.2. Discussion and ConclusionsRespondent contends that McCarthy was not an em-ployee within the meaning of the Act but was an inde-pendent contractor, exempt from protection under theAct. In determining the status of persons alleged to beindependent contractors, the Board applies a "right-of-control" test, which turns essentially on whether theperson for whom the services are performed retains theright to control the manner and means by which theresult is to be accomplished, or whether he controls onlythe result. In the latter situation, the status is that of anindependent contractor. As the Board has frequently reit-erated, it must apply a common law agency test in deter-mining who are employees under the Act, and will con-sider a number of factors considered significant atcommon law in order to determine whether an employ-ment relationship exists. See Philadelphia Newspapers,Inc., 238 NLRB 835 (1978). The resolution of thisquestion depends on the facts in each case and as seemstypical in cases of this kind there are present factors sup-porting the position of both parties.I am satisfied that McCarthy was an employee of Re-spondent. Thus, even though the evidence described indetail above discloses several factors usually present inan employer-independent contractor relationship, thesefactors are in my opinion outweighed by the evidencedemonstrating an employer-employee relationship. Theresult to be accomplished in this case is the productionof legal research memoranda which Respondent sells toits customers. I am of the opinion for the reasons setforth hereinafter that in connection with McCarthy'sproduction of legal research memoranda Respondent hadthe right to control the manner and means by which heproduced them and that the record also demonstratedthat McCarthy in working for Respondent did not re-semble an independent business entrepreneur whose earn-ings were controlled by self-determined policies, personalinvestment, expenditures, or market conditions.A. Respondent had the right to control the manner andmeans by which McCarthy performed his work as a legalresearcher.(a). The research techniques used by McCarthy were notleft to his professional discretion.i. Initially McCarthy was required by Respondent tocheck its files for research memoranda produced byother researchers which might assist him in whole or inpart with his own assignment.ii. Respondent's copyrighted 21 page manual of "BasicLegal Research Techniques"5in effect required that Mc-Carthy use the West System as his primary researchsource and in minute detail explained to McCarthy howhe should use the West System in conjunction with legaltreatises, ALR, legal encyclopedias, the "Guide Ton I reject Respondent's contention that the instructions contained in theResearcher's Guide, Jurisearch Citation Form, and Basic Legal Researchtechniques "are only industry standards, and are therefore very analogousto asking compliance with rules such as the ICC, or DOT regulationsRespondent offered no evidence in support of this contention576 JURISEARCH, INC.Legal Periodicals," the loose leaf services, casebooks,etc. The manual also explained in detail how McCarthyshould use the various digests which are a part of theWest System and, in connection with the use of the "keynumber" system, issued this instruction: "You MUST RUNTHE RELEVANT KEY NUMBERS THROUGH ALL VOLUMESOF THE CENTRAL DIGEST and THROUGH THE ADVANCESHEETS OF THE REGIONAL REPORTER COVERING THE AP-PLICABLE JURISDICTION." In addition the manual in-structed McCarthy to conduct a "statutory search" atsome point in his research and specifically instructed himthat "if you are working on a statute-prone problem,then your research should begin with the index to therelevant code." Likewise it directed McCarthy to She-pardize each case cited in his memoranda as well as leg-islation and law review articles. The instructions to con-duct a statutory search and to Shepardize were re-em-phasized by Respondent in the "Researcher's Guide"issued to McCarthy. Sections 9 and 15 directed him to"always check the statutes before writing or coming toany conclusion on the case law," and that:All cases should be Shepardized. Often Shepardsis the best research tool because the Digests formany states ...are not very exhaustive. In this sit-uation it may be necessary to find a digested casewhich is on point, Shepardize it, and look at thecases listed under the pertinent headnote. Thesecases will be later and are likely to include the bestcase which is the one which is lastest in time andsupports best the proposition you are advancing.Lastly, section 14 of the "Researcher's Guide," on thesubject of research techniques, states in general:When it is necessary to research a subject withwhich you are unfamiliar, you should familiarizeyourself with the area. Some good ways of doingthis are:A. Skim the digest topics on the subject and thenread a scattering of the digest blurbs to see whatissues have arisen and been litigated in the area.B. Read the pertinent section of a good hornbookon the subject.C. Review the pertinent statutes in the jurisdic-tion in question.D. Skim the blurbs on the subject in Am. Jur. ora pertinent Restatement.iii. McCarthy was held accountable for adhering to theabove-described research techniques by means of a print-ed form which he was required to fill out and submit tothe editor at the completion of each assignment. On thisform McCarthy was required to list all of the researchmaterials he had used, i.e., digests, legal encyclopedias,ALR, treatises, etc., and to list each one of the casescited by him which were Shepardized.(b). McCarthy's professional discretion in reducing the re-sults of his legal research into writing was drastically cir-cumscribed by the supervision of his editor and the instruc-tions contained in the "Jurisearch Citation Form" and the"Researcher's Guide."i. The legal memoranda submitted by McCarthy wereedited for their substance (legal accuracy) as well as forgrammar, style, syntax and citations. McCarthy was re-quired to accept the editor's revisions. In addition, asGeneral Manager Retter testified, the editor could reas-sign one of McCarthy's legal memoranda to another re-searcher if the editor felt it needed a lot of remedialwork and further testified that editors went to the libraryto check the accuracy of the material contained inmemoranda submitted by part-time researchers like Mc-Carthy.ii. The "Jurisearch Citation Form" issued to McCarthyrequired that the citations which were set out in detailtherein be used for all cases, reports, statutes, and booksreferred to in McCarthy's research memoranda and alsoset out rules for McCarthy to follow regarding citationorder, punctuation, introductory signals, capitalization,and other related matters.iii. The 6-page "Researcher's Guide" set out theformat which McCarthy must follow for the severaltypes of legal research memoranda he could be assignedand in detail described the manner in which an "advoca-cy" as contrasted to an "objective" memorandum shouldbe written. It also instructed him where in the memoran-dum to place the "issue" section and how to phrase theissues. In addition the manual instructed McCarthy:(1) To use citations set forth in the "Jurisearch Cita-tion Form" and that "all cites must have dates" and ex-plained the appropriate date for material other than casesand stated that all federal statutes must "be cited toUSCA or USC" except for the Internal Revenue Code.(2) Not to use the phrases "it is submitted," "plaintiffsubmits," "etc," "seems to," "indicate," "appears," orsimilar phrases.(3) Not to simply cite a case without either paraphras-ing it or summarizing it or xeroxing and making it a partof the memorandum.(4) Not to quote from Am. Jur. or CJS or ALR but tocite cases rather than quote from these sources.(5) As a new researcher McCarthy must prepare abrief outline of his research memorandum and discuss itwith his editor and even after he acquired experience, ifhe were unsure about an assignment, to likewise preparea brief outline of his research memorandum and discuss itwith his editor.A "cited case should nearly always include either asummary of the facts and holdings or a quote from thecase which fairly states its holding,"' and advised Mc-Carthy how to handle a situation where several casessupport the same proposition of law.McCarthy was authorized to work only a fixed number ofhours for each assignment" and was paid an hourly rate6 Respondent's letter to its researchers dated September 26, 1978,reemphasizes the importance of this particular instruction and that the re-searchers adhere to it.I The "Researcher's Guide" specifically instructed McCarthy never tospend more time on an assignment than authorized and warned that hewould not be paid for any unauthorized hours of work This instructionwas reemphasized by Weiner when she assigned McCarthy his first proj-ect and in fact McCarthy was not reimbursed for the extra hours he spentworking on his last assignment In view of these circumstances the factContinued577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was required to turn in an assignment by a specifieddate, all of which had the effect of circumscribing his free-dom to determine independently the manner in which hewould perform his work and made it impossible for him toincrease his income by the exercise of entrepreneurial skill.Quite the opposite, if McCarthy because of his skills fin-ished an assignment prior to the number of authorizedhours he would have lost money inasmuch as he wasbeing paid by the hour.C. McCarthy did not operate his own independent busi-ness and performed functions which were an essential partof Respondent's normal business operations. McCarthy, arecent law school graduate, was waiting for the resultsof the bar examination. He intended to practice law andwas not in the business of performing legal research. Onthe other hand, the work of McCarthy and the otherpart-time researchers constituted an integral part, if notthe primary part, of Respondent's business operation.Thus approximately 80 percent of Respondent's research-ers were employed, like McCarthy, on a part-time basis.In view of this it is clear that Respondent's part-time re-searchers constitute an integral and functional part of theresearch service which Respondent in its sales brochureholds itself out to perform for the general public.D. Respondent and McCarthy contemplated that eventhough McCarthy was hired on a part-time basis he wouldwork for Respondent on a regular basis, so long as his workperformance was satisfactory. Thus, during the employ-ment interview Research Director Resnick, in responseto McCarthy's request for full-time work, assured himthat as time passed he would gradually reach the positionwhere he would be working 40 hours a week. Alsoduring the short period of time he was employed, ap-proximately 3 weeks, McCarthy was assigned three pro-jects.E. McCarthy's work for Respondent was conducted underRespondent's name, his conversations with Respondent'scustomers were kept under close scrutiny, and his work wassent to the customers under Respondent's name withoutmention of who performed the work. In this regard therecord reveals that when a part-time researcher talkswith Respondent's customers they do so in the name ofRespondent and that during their first three or four as-signments are required to first speak with Respondent'sresearch director, prior to talking with the customer, anddiscuss with the research director what they intend tosay to the customer. Also if the researchers do not wantto speak to a customer about a problem, they must notifyeither the director or their editor. And in each instancewhere a part-time researcher does in fact talk with a cus-tomer for whom he or she is doing an assignment, theresearcher is required to write up a summary of the con-versation as well as a description of the customer's atti-tude and demeanor and transmit this information to theeditor at the time the researcher turns in the assignment.F. McCarthy was required to submit with each assign-ment a record of the hours he worked, broken down into thethat McCarthy was paid for his unauthorized hours on his first two as-signments does not detract from the conclusion that as a rule Respondentexpected its part-time researchers to only work the hours they were au-thorized and did not pay them for extra hours.hours he spent researching and writing, and an itemized listof his expenses which was subject to Respondent's review.G. There was no agreement, written or verbal, betweenMcCarthy and Respondent concerning his terms and condi-tions of employment, which were promulgated unilaterallyby Respondent and were subject to its unilateral change.H. The relationship between McCarthy and Respondentembarked upon in a manner resembling the typical employ-er-employee relationship rather than a contracting situation;that is, Respondent sought McCarthy through advertis-ing in the classified pages and interviewing him ratherthan offering contracts for bid. Nor did the parties con-template a limited relationship restricted to one project,rather, as discussed supra, it is plain they expected a con-tinuing employment relationship with an open termina-tion date.I. McCarthy had no capital investment in his work, main-tained no separate place of business, did not hold himselfout to be in business for himself and his compensation wasnot derived from profits above overhead expenses,8nor washe subject to the risk of loss. In short, McCarthy whileworking for Respondent had no opportunity to make de-cisions which involved the usual risks taken by independ-ent business persons which may result in profits or losses.Based upon the findings set forth in subsections Athrough I, supra, in particular subsection A, I am per-suaded that this is not a situation where the technical andthe creative means by which McCarthy carried out hisjob were left to his professional judgment;9rather, therecord establishes that Respondent retained the right tocontrol the manner and means by which McCarthy per-formed his work and that McCarthy was expected to op-erate under Respondent's plan of operation. It is for thisreason that I conclude that McCarthy's relationship withRespondent was that of an employee rather than an inde-pendent contractor. I realize that there are present cer-tain factors, cited by Respondent, which are sometimespresent in those cases where an employer-independentcontractor relationship has been found to exist. Thus, Re-spondent did not make the usual social security deduc-tions nor did McCarthy receive any of the usual fringebenefits normally associated with employee status. Also,McCarthy was a professional who was free to reject arequest by Respondent that he accept an assignment. Nordid Respondent have control over his working hours,working conditions, or place of work. Nevertheless, I amof the opinion that these factors are outweighed by theother factors described in subsections A through I, supra,which establish McCarthy's status as an employee, inparticular the factors described in subsection A, supra,which demonstrate Respondent had the right to controlr Indeed, as found supra. Respondent paid McCarthy for the usual ex-penses associated with his work.It is for this reason that this case is distinguishable from the situationin Young & Rubicam International, Inc., 226 NLRB 1271 (1976), and theseveral cases cited and discussed therein which are relied upon by Re-spondentI have not however considered the several Internal Revenlue rulingswhich were also cited by Respondent inasmuch as none of them involvedpersons who performed the kind of work done by McCarthy578 JURISEARCH, INC.the manner and means by which McCarthy performedhis work as a legal researcher. 10B. McCarthy's Termination1. The evidenceDuring the week of September 18, 1978, McCarthytelephoned John Fisher, another researcher employed byRespondent, and told Fisher that he had been in touchwith an organization of paralegals with the object of or-ganizing Respondent's legal researchers. McCarthy askedhow Fisher felt about the Respondent's legal researchersjoining together for their mutual benefit. Fisher was non-committal and appeared "very cool" to the suggestion.On September 26, 1978, McCarthy wrote a letter ad-dressed to his "Fellow Researchers" which ended with arequest that the researchers telephone McCarthy if theywere interested in what was suggested in the letter. Theletter which was signed by McCarthy reads as follows:Fellow Researchers:Do YOU GET PAID FOR THE ACTUAL NUMBER OFHOURS YOU WORK?With your education and skills do you reallythink you shouldn't?If you answered "No" try these:Would you benefit from comparing your researchtechniques and problems with others?Would you participate in an organized effort toachieve better hourly wages and improvement ofskills?If you answered "Yes" read on:We are obviously in a flooded, oppressive legallabor market. The very nature of our work tends toisolate us from each other and the competition ce-ments the distance. Our employers are unquestiona-bly aware of this; perpetuate it; and profit from it.The only way it will stop is on our collective initia-tive.Please contactSteve McCarthy(415) 658-7157On September 26, 1978, in the morning, McCarthy vis-ited Respondent's office and placed copies of this letterin each researcher's file folder. These folders are used byRespondent to leave messages for the researchers.On September 28, 1978, McCarthy received a letter fromRespondent signed by its research director, Marc Res-nick, which stated: JURISEARCH is sorry to inform youthat our editorial staff has decided to terminate the inde-pendent contractor relationship you have had with ourcompany."On September 28, upon receipt of this letter, McCar-thy, who was still in the process of completing one of hisz' I also note that General Manager Retter's admission, infra, that oneof the reasons for McCarthy's termination was the fact that the projectshe had received were not completed according to the fundamental direc-tions" reinforces the conclusion that Respondent had the right to controlthe manner and means by which McCarthy performed his work.assignments, phoned Resnick and asked whether Re-spondent intended to accept this assignment in view ofthe letter of termination. McCarthy testified that Resnickreplied that Respondent would accept the assignment.McCarthy further testified that Resnick then volunteeredthe statement that "he [Resnick] was surprised about[McCarthy's] growing dissatisfaction with the job." Mc-Carthy denied being dissatisfied with the job and askedwhether Resnick was upset about the letter which Mc-Carthy had distributed to the researchers, at which pointResnick and McCarthy got into an argument the wordsof which McCarthy was not able to recall. Resnick didnot refute McCarthy's aforesaid version of this conversa-tion. In addition, Mary Howell, who was employed asRespondent's director of attorney services, credibly testi-fied, without contradiction, that on September 29, whilein the office of Research Coordinator Barbara Weiner, inWeiner's presence, she listened to a tape recording ofMcCarthy's phone conversation with Resnick and thatalthough she was not able to recall the words used byMcCarthy and Resnick that the topic they discussed wasMcCarthy contacting and distributing a letter to the re-searchers.On September 29 McCarthy went to Respondent'soffice and submitted the completed manuscript for theassignment he had been working on at the time of histermination.The only complaint communicated by Respondent toMcCarthy about his work on the two assignments he hadturned in prior to his termination was Weiner's com-plaint that in connection with his first assignment he hadfailed to research the applicable state statutes.In connection with the decision to terminateMcCarthy's services Respondent presented one witness,General Manager Dale Retter, who testified that the de-cision to terminate McCarthy was made as the result of adiscussion between Retter, Research Editor Ellen Mat-thews, and Research Director Resnick. Retter testified,"[Retter, Matthews, and Resnick] decided McCarthywould not be given additional research projects, basedon the quality of work we received and the fact that theprojects we had received were not completed accordingto the fundamental directions." Matthews and Resnick,who were still employed by Respondent on the date ofthe hearing in this case, did not testify.Retter testified that among the things which Mat-thews, Resnick, and himself discussed during the conver-sation which resulted in McCarthy's termination was thework which McCarthy had performed on his assignmentedited by Matthews' and further testified that duringthe discussion Matthews showed Retter and Resnick hereditorial comments and expressed her dissatisfaction withMcCarthy's work and stated she did not consider his re-search adequate. Of course this testimony is inherentlyimplausible because the credible and uncontradicted testi-mony of McCarthy establishes that McCarthy's workwhich Matthews edited was not submitted to Respond-ent by McCarthy until after Respondent had mailed and"1 Matthews only edited one of McCarthy's assignments. the Septem-ber 18 one, which McCarthy did not submit until September 29579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCarthy had received the letter of termination.'2Thispatently false testimony, plus my impression based uponRetter's demeanor that he was not a trustworthy witnessand Respondent's unexplained failure to call either Res-nick'3or Matthews to corroborate Retter's testimonyhas led me to reject Retter's testimony in its entiretyconcerning Respondent's motivation for discharging Mc-Carthy. Rather I find that the reasons advanced byRetter for McCarthy's termination were not the real rea-sons.2. Discussion and ConclusionsAs I have concluded supra, the sole evidence present-ed by Respondent, the testimony of General ManagerRetter, to explain its motivation for terminating McCar-thy was a fabrication and not the real reason forMcCarthy's termination. I agree with the General Coun-sel's contention that the real reason for McCarthy's ter-mination was his distribution of the September 26, 1978,letter to the Respondent's researchers. In reaching thisconclusion I was influenced by the following consider-ations.McCarthy was terminated immediately after havingdistributed the September 26 letter. Respondent at thetime of McCarthy's termination knew he had distributedthe letter.14Respondent was unhappy with McCarthyfor having distributed the letter.'5And when Resnickspoke to McCarthy about his termination, instead of ex-plaining to him that his work performance was unsatis-factory, Resnick expressed surprise about McCarthy's"dissatisfaction with the job," which taken in contextcould only have been a reference to McCarthy's letter ofSeptember 26.16 It is these reasons taken in their entire-ty, plus the false reason advanced by Respondent to jus-tify its termination of McCarthy, that persuade me thatthe moving cause of McCarthy's termination was his dis-tribution of the September 26 letter to Respondent's re-searchers and that but for this activity he would nothave been discharged.The General Counsel takes the position thatMcCarthy's activity in distributing the September 26letter to the other researchers was sanctioned by Section7 of the National Labor Relations Act. Respondent con-tends that this conduct was not the kind of activity pro-tected by Section 7 of the Act because McCarthy actedalone and was motivated by the personal considerationof saving his own job.It is now generally recognized that an individual em-ployee acting alone to secure improved working condi-12 In fact at one point in his testimony Retter in effect admitted thatMcCarthy's work assignment, which Matthews edited, was not submittedto Matthews until after McCarthy's termination.I' As I have indicated supra, the hearing was continued at Respond-ent's request for the specific purpose of affording Respondent an oppor-tunity to present Resnick's testimony."4 General Manager Retter admitted that the knowledge that McCar-thy had distributed the September 26 letter came to his and Resnick's at-tention contemporaneously with the decision to terminate McCarthy.'1 Howell's undenied testimony is that Resnick and Retter indicatedthat the distribution of the letter by McCarthy was regarded by them asan effrontery's I also note, as described mupra, that McCarthy interpreted Resnick'sremark in this fashion arid it does not appear that Resnick objected toMcCarthy's interpretation.tions is engaged in protected concerted activity withinthe meaning of Section 7 if "at the very least [his con-duct] was engaged in with the object of initiating or in-ducing or preparing for group action or that it had somerelation to group action in the interest of the employ-ees." Mushroom Transportation Company v. N.L.R.B., 330F.2d 683, 685 (3d Cir. 1964). An employee who commu-nicates his concerns about working conditions to his em-ployer or coworkers is entitled to the Act's protectionwhere, at a minimum, that conduct "coalesces with ex-pression inclined to produce group or representativeaction." Hugh H. Wilson Corporation v. N.L.R.B., 414F.2d 1345, 1348 (3d Cir. 1969), cert. denied 397 U.S. 935(1970). This is so, as the Court recognized in Hugh H.Wilson, supra at 1347, because:The lines defining this right [to engage in pro-tected concerted activity] have of necessity beenpainted with broad strokes. To protect concertedactivities in full bloom, protection must necessarilybe extended to "intended, contemplated or even re-ferred to" group action [quoting Mushroom Trans-portation, supra] ... lest employer retaliation de-stroy the bud of employee initiative aimed at better-ing terms of employment and working conditions.Other courts which have considered this question havesustained the Board's finding of protected concerted ac-tivity where the conduct of a single employee contem-plated group action and there was no outward manifesta-tion of support from others. See, for example, N.L.R.B.v. Empire Gas, Inc., 566 F.2d 681 (10th Cir. 1977) (em-ployee's protest of employer's bonus program in a letteradvocating a collective refusal to work on certain days);N.L.R.B. v. Sencore, Inc., 558 F.2d 433, 434 (8th Cir.1977)(employee's activity in enlisting the support offellow employees concerning her views of a wage in-crease); Dries & Krump Manufacturing Company v.N.L.R.B., 544 F.2d 320, 327-328 (7th Cir. 1976)(employ-ee's distribution of copies of his own view of a grievancetogether with a note appealing to employees to initiatesome type of group activity); Randolph Division, EthanAllen, Inc. v. N.L.R.B., 513 F.2d 706, 708 (Ist Cir.1975)(employee's request for financial information aboutthe company because of her interest in unionization, anobject which could only be achieved by group action).In the instant case McCarthy's preparation and distri-bution of the September 26 letter to the other researchersclearly contemplated group action toward improving theresearchers' wages and other working conditions, thuswhen measured by the legal principles set forth above itwas the type of activity protected by Section 7 of theAct. I reject Respondent's contention that the record es-tablishes that in preparing and distributing the letterMcCarthy's motive was merely a personal one, to savehis own job. The fact that when McCarthy, on Septem-ber 26, distributed the letter he also learned that one ofRespondent's customers had complained about his workis not sufficient to impugn the bona fides of McCarthy'sactivity. McCarthy had prepared the letter for distribu-tion prior to learning about the customer's complaint. Infact, he had embarked on his effort to persuade the re-580 JURISEARCH, INCsearchers to organize themselves in order to improvetheir working conditions the previous week when, as de-scribed supra, he spoke to researcher Fisher about thematter. Nor is there evidence that at the time McCarthyspoke to Fisher and prepared the September 26 letter fordistribution that anyone from Respondent had said any-thing to McCarthy which would have reasonably madehim believe that his job was in jeopardy. In short, thereis a lack of evidence to establish that in preparing anddistributing the September 26 letter to the researchersMcCarthy was motivated by personal considerations un-related to the welfare of the other researchers.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. By discharging Steven McCarthy for engaging inprotected concerted activity Respondent has violatedSection 8(a)(1) of the Act.3. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in anunfair labor practice in violation of Section 8(a)(l) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action to effectuate the poli-cies of the Act, including immediate and full reinstate-ment of Steven McCarthy to his former position or, ifthat position no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or anyother rights and privileges previously enjoyed, as well asthe payment of backpay, with interest, for earnings lostby him as a result of his discharge. Backpay shall becomputed in accordance with F. W Woolworth Company,90 NLRB 289 (1950), with interest computed in themanner set forth in Florida Steel Corporation, 231 NLRB651 (1977). See, generally, Isis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER "The Respondent, Jurisearch, Inc., San Francisco, Cali-fornia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees for exercising the right toengage in protected concerted activity under Section 7of the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.t? In the event no exceptions are filed as priovided bh Sec 10)2 4 ofthe Rules and Regulations of the National L abor Relation,, Board. Ihefindings, conclusions, and recommended Order herein shall. as prolidedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all ohjetlion Itheretoshall be deemed waived for all purposes2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer to Steven McCarthy immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights andprivileges previously enjoyed, and make him whole, asset forth in the "Remedy," for any loss of earnings suf-fered as a result of his discharge.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its San Francisco, California, place of busi-ness copies of the attached notice marked "Appendix." HCopies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.i'" hl ie eelnil iIhal tisll )rdert is enforced h si Jldgmllent I al Lm ltcdStales, (Colurt of Appeals. thic ',ords in Ith' nrilt rrcailing "'osted hOrder (f Ihe National I ahlr Rclatollln, I .ilrd" shall reai d "It' llrLru-ant to as Julgmtnill t11 I1t. ' rlth c St;tils c.l-llrt Iot Appcals I t:fhori g .1nOrder of the N timlwi.il I.[lahr RcIktl.sii,, hlB-rdAPPENDIXNoI-lcI To EMPI oEtisPost Ii) BY ORI) DR OF I[HINAIIONAI LABOR R.A'TIONS BOARI)An Agency of the United States GovernmentW[. Wll i NOI' discharge or otherwise penalizeemployees for engaging in protected concerted ac-tivity under Section 7 of the National Labor Rela-tions Act, as amended.WE wll.i NOI in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed by Section 7 of theNational Labor Relations Act, which are:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a rcpresenta-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all of these things.Wli W III offer Steven McCarthy immediate rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, swithout DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudice to his seniority or any other rights andprivileges previously enjoyed by him, and wE Wl.lmake him whole for any loss of earnings suffered byhim, with interest, as a result of our unlawful act indischarging him.JURISEARCH, INC.582